DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 04/16/2021 has been entered.
Applicant's amendments and remarks, filed on 03/17/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claim(s) 1, 3, 4, 6-7, 14-17, 19-23 are under examination. 
Claims 2, 8-13, 18 are cancelled.  Claim 5 remains withdrawn.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a divisional of US Non-provisional Patent Application Serial No. 13/317,769, filed October 26, 2011, which is a continuation-in-part application of US Non-provisional Patent Application Serial No. 13/068,002, filed 29 April, 2011, which claims priority from US Provisional Patent Application Serial No. 61/343,575 entitled filed 29 April, 2010. 
Withdrawn Rejections
The rejection of claims 1, 3, 4, 6-7, 14-17, 19-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn after further consideration of applicant’s arguments (remarks, pages 7-8). 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection has been reapplied in view of applicant’s amendments. 
Claim(s) 1, 3, 4, 6-7, 14-17, 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 

Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. The claim as a whole essentially result in the collection and manipulation of data. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim 1. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
accessing a pathway database storing a plurality of pathways,…wherein the plurality of pathways are stored as a data structure including nodes representing the a priori known pathway elements and edges representing the biological pathway interactions between the a priori known pathway elements, the data structure assigning the influence levels to the edges, and wherein the first pathway is within a regulatory pathway network of directed graphs that includes pathway elements for at least 25 genes, and wherein the data structure includes at least four nodes for each gene represented by the plurality of pathways; 
receiving measured attributes obtained from an assay of a patient sample, the measured attributes not including a first pathway element in the first pathway, wherein the first pathway element corresponds to a first protein; 
associating the second set of the pathway elements with the measured attributes, respectively; Page 2 of 10 74619086V.1Appl. No. 14/577,522Attorney Docket No.: 102913-1096922 Amdt. dated March 17, 2021 Response to Final Office Action of November 16, 2020 
determining a protein level specifying how the first pathway element is regulated based on (1) the measured attributes from the patient sample…, (2) the assumed or previously determined attributes…, and (3) the influence levels representing the biological pathway interactions of the regulatory pathway network, the influence levels modifying (1) and (2) according to a function as part of propagating the directed graphs within the regulatory pathway network to determine the protein level for the first pathway element; 
determining a differential state for the first pathway element by comparing the protein level for the first pathway element to a control level; 
and updating information for the patient sample using the differential state for the first pathway element.

After careful consideration, it is the examiner’s position that the claimed invention encompasses an abstract idea for the following reasons: 
With regards to accessing a pathway database as claimed, this step requires organizing information and mathematically relating information in a data structure (in this case via the use of nodes and edges that mathematically relate the data via lines within a directed graph and pathway network). This position is supported by applicant’s own specification in the parent ‘002 application (which teaches the use of ‘nodes’ in a mathematical model at para. 00208 and relating data concepts in a directed graph at Figures 12 and 18) as well as a review of the prior art, which teaches that data structures are systematic means for accessing and organizing information that routinely include the use of edges, nodes, and directed graphs (i.e. mathematical constructs) for mathematically relating data. See, e.g. Shaffer et al. (A Practical Introduction to Data Structures and Algorithm Analysis, Copyright 2009, pp. 1-620; See at least Sections II and IV). Furthermore, it is noted that data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in a computer. See MPEP 2106.01. As such, the recitation of a data structure as claimed appears to be nothing more than a claim drafting strategy to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or a recitation of token post-solution activity. The Federal Circuit has cautioned against such overly formalistic approaches to CLS Bank v. Alice Corp. (Fed. Cir. 2013) (en banc). Therefore, this step reasonably encompasses a mathematical concept. 
See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”). 
With regard to determining a protein level based on, inter alia, "influence levels modifying (1) and (2) "according to a function", this step also encompasses a mathematical concept. In particular, when read in light of the instant specification and parent '002 application (paragraphs [00148] and [0155], where influence levels can multiply according to a function, e.g., multiplication), this step is appropriately interpreted as a mathematical concept/ relationship. It is also important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).
With regards to the generically recited steps for associating pathway elements and determining a different state “by comparing”, neither of these are limited to any particular acts or operations. As such, these step can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). [Step 2A, Prong 1: YES]
B. Guidance Step 2A, Prong 2
  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
receiving measured attributes obtained from an assay of a patient sample, the measured attributes not including a first pathway element in the first pathway, wherein the first pathway element corresponds to a first protein; 
updating information for the patient sample using the differential state for the first pathway element.
With regards to the generically recited receiving step, this merely provides data for use by the abstract idea (i.e. pre-solution activity). Therefore, this amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the generically recited updating step, this amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, this step is not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the recited computer and database, these amount to nothing more than an attempt to generally link the use of the judicial exception to the technological environment. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  
In summary, there is no specific improvement over prior computer systems (See, e.g. McRO) nor do the claims results in applying the JE to effect a particular treatment (see, e.g. Vanda memo). Other than the limitations directed to the abstract idea, i.e. the non-abstract steps, the invention is claimed at a very high level of generality and is only limited in the type of information used, the type of analysis, and how the information is updated. Indeed, the claims focus on analyzing pathway information from a database (using mathematical concepts/relationships) and merely result in updating the information generated by said analysis (which is insignificant extra-solution activity and/or mere instructions to ‘apply’ the JE). Similar to SmartGene, where the Federal Circuit held that claims directed to “comparing new and stored information and using rules to identify medical options” did not satisfy Alice step one (See SmartGene, Inc. v. 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps do not integrate the judicial exception into a practical application. The examiner takes official notice that the non-abstract steps were all routine and conventional in the art. Therefore, the non-abstract steps/elements, alone or in combination, do not amount to significantly more than the judicial exception.
With regards to the recited computer and database, as explained with respect to Step 2A Prong 2, these limitations at best are the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 3, 4, 6-7, 14-17, 19-23 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Claims 3, 6, 7, 14, 15  further limit the specificity of the abstract 
Claims 16, 17 further limit the specificity of the analysis being performed.  Therefore, these claims are also part of the abstract idea and are not patent eligible for reasons discussed in the Step 2A (prong 1) analysis.
Claims 19 and 20 further comprises providing a treatment to a patient. However, the 2019 PEG is clear that the treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). See 2019 PEG Advanced Module (Slides 27, 28).  In this case, the ‘treatment’ step is not particular since to treatment is specified (in claim 19) and the treatments are generically recited (in claim 20). Contrast this with the example in the 2019 PEG (Slide 28), which shows a specific treatment to be “administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype”. Thus, the treatment step does not integrate the mental analysis step into a practical application. See also the Vanda Memo (June 2018) and MPEP 2106.05(g). 
Claim 21, 22, 23 further comprise measuring attributes in a sample using conventional techniques. Therefore, these steps amount to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The following rejection is newly applied.
Claim(s) 1, 3, 4, 6-7, 14-17, 19-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency.
Amended claim 1 recites, inter alia, “determining a protein level…based on…the influence levels modifying (1) and (2) according to a function as part of propagating the directed graphs…”. The MPEP is clear that breadth of a claim is not to be equated with indefiniteness. See MPEP 2173.04. However, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this case, it is unclear as to the metes and bounds of the phrase “according to a function.” A review of the specification does not provide any limiting definition for the term “function” that would serve to clarify the scope of this term, or clarify in what way the influence levels are actually being modified. Furthermore, the specification fails to provide any well-defined relationship (mathematical or otherwise) between the claimed function, influence levels, and the propagation of the directed graphs. Therefore, the claim is also indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619